COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Hector Cortez v. Veronica Garza Cortez

Appellate case number:     01-19-00296-CV

Trial court case number: 12-DCV-199184

Trial court:               505th District Court of Fort Bend County

        On April 19, 2020, appellant, Hector Cortez, filed a pro se motion to submit his appeal on
the briefs, requesting that this Court “decide this case on the briefs and said case law, and to reverse
the Trial Court Order on Child Custody Jurisdiction.” On July 6, 2020, appellant filed a pro se
motion to expedite submission of his appeal. Appellee, Veronica Garza Cortez, has not filed an
appellee’s brief. This appeal is not an accelerated appeal under Texas Rule of Appellate Procedure
28.1. See TEX. R. APP. P. 28.1.

      Appellant’s motions are denied. This appeal will be set for submission on the briefs in
October. A notice with the official submission date will be sent at a later time.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court


Date: August 18, 2020